 Case 2:20-cv-02137-JTF-dkv Document 1 Filed 02/26/20 Page 1 of 5                    PageID 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE


 ROBERT GUTHRIDGE,

                               Plaintiff,                       Docket No. 2:20-cv-2137

        - against -                                             JURY TRIAL DEMANDED


 GANNETT SATELLITE INFORMATION NETWORK,
 LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Robert Guthridge (“Guthridge” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Gannett Satellite Information Network, LLC

(“Gannett” or “Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of blues singer B.B. King, owned and registered by Guthridge, a

professional photographer. Accordingly, Guthridge seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
 Case 2:20-cv-02137-JTF-dkv Document 1 Filed 02/26/20 Page 2 of 5                         PageID 2




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in Tennessee and is registered with the

Tennessee Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Guthridge is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 2994 Levland

Cove, Memphis, TN 38119.

       6.      Upon information and belief, Gannett is a foreign limited liability company

organized and existing under the laws of the State of Delaware, with a place of business at 119 S.

Main Street, Suite 300, Memphis, TN 38103. Upon information and belief, Gannett is registered

with the Tennessee State Department of Corporations to do business in Tennessee. At all times

material hereto, Gannett has owned and operated a website at the URL: www.USAToday.com

(the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Guthridge photographed blues singer B.B. King (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Guthridge is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 1-308-586.

       B.      Defendant’s Infringing Activities
 Case 2:20-cv-02137-JTF-dkv Document 1 Filed 02/26/20 Page 3 of 5                        PageID 3




       10.     Gannett ran an article on the Website entitled Bluff City bicentennial: 200

Memphis music moments. See:

https://www.usatoday.com/story/news/local/memphis200/2019/05/16/memphis-bicentennial-

memphis-music-history/3566264002/. The article featured the Photograph. A screenshot of the

Photograph on the Website is attached hereto as Exhibit B.

       11.     Gannett did not license the Photograph from Plaintiff for its article, nor did

Gannett have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Gannett infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Gannett is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Gannett have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
 Case 2:20-cv-02137-JTF-dkv Document 1 Filed 02/26/20 Page 4 of 5                        PageID 4




       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Gannett be adjudged to have infringed upon Plaintiff’s copyrights

              in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 26, 2020
                                                              LIEBOWITZ LAW FIRM, PLLC
Case 2:20-cv-02137-JTF-dkv Document 1 Filed 02/26/20 Page 5 of 5       PageID 5




                                              By: /s/Richard Liebowitz
                                                   Richard P. Liebowitz
                                              11 Sunrise Plaza, Suite 305
                                              Valley Stream, NY 11580
                                              Tel: (516) 233-1660
                                              RL@LiebowitzLawFirm.com

                                           Attorneys for Plaintiff Robert Guthridge
